Claimant was employed as captain of a coal barge on the Hudson river. After unloading his cargo, at New Hamburg, the boat remained there several days. He left the boat to get recreation and also to buy some food at the village. In going from the boat and while passing through a lumber yard he stopped, thinking he might aid one he thought was in trouble with some machinery. It does not appear that that was not the usual way from the dock to reach the village. While standing for a brief period in the lumber yard he was injured. The injury arose out of and in the course of the employment. The authorization for medical care and hospitalization was sufficient. Award unanimously affirmed, with costs to the State Industrial Board. Present—-Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.